Citation Nr: 9920414	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lower intestinal 
tract disorder. 


REPRESENTATION

Appellant represented by:	William K. Randolph, attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel





INTRODUCTION

The veteran had active service from December 1952 to April 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  In May 1972, the Board denied service connection for a 
lower intestinal tract disorder.  

2.  An unappealed April 1983 RO decision denied the veteran's 
reopened claim of  service connection for an intestinal 
disorder.  

3.  Evidence submitted since the April 1983 RO decision is 
cumulative of previously considered evidence and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the April 1983 RO decision, which 
denied service connection for a lower intestinal tract 
disorder is not new and material, and the veteran's 
application to reopen that claim is denied.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In May 1972, the Board denied the veteran's claim for service 
connection for a lower intestinal tract disorder.  An April 
1983 RO decision determined that additional evidence 
documenting a sigmoidoscopy in March 1983 and a diagnosis of 
pruritus was insufficient to establish service connection for 
an intestinal disorder.  The veteran was notified of that 
decision and did not perfect a timely notice of disagreement.  
Therefore, that decision is final and ordinarily may not be 
reopened.  See 38 U.S.C.A. 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998). 

However, a claim which is final may be reopened through the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 20.1105.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim. Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  
The Court has reviewed and upheld the standards regarding the 
issue of finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).
The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. § 
3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); 
see also Winters v. West, 12 Vet. App. 203 (1999).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim. 
Winters, supra (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284. Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

The Board finds that the veteran has failed to submit new and 
material evidence since the 1983 RO decision noted above.  
Evidence before the Board at the time of its May 1972 
decision consisted of service medical records, which 
documented no complaints of a lower intestinal tract 
disorder; a report of a VA hospitalization in August 1957 
that documented a normal rectal examination; a 1964 
hospitalization report that similarly documented a normal 
rectal examination; a May 1966 VA examination that revealed 
the digestive system to be normal; a November 1970 hospital 
report that documented complaints of a perirectal abscess; 
and a February 1971 report that revealed a diagnosis of an 
anal fissure.  In denying service connection for a lower 
intestinal tract disorder, the Board observed that there was 
no evidence of disorders such as proctitis, a perirectal 
abscess, and an anal fissure until many years after the 
veteran's service.  

Evidence of record at the time of the April 1983 RO decision 
included, aside from the service and post-service medical 
records summarized above, a medical record of  a 
sigmoidoscopy in March 1983 and a diagnosis of pruritus was 
found by the RO to be cumulative of earlier evidence.  In 
this respect, at issue at the time of the Board's May 1972 
decision was not whether the veteran had a gastrointestinal 
disorder, but whether the disorder had its onset in service.  
Evidence submitted at the time of the RO's April 1983 
decision did not suggest that the veteran's disorders had 
their onset in service and was not probative of an issue in 
controversy.  As such the evidence added nothing new to the 
veteran's claim.  

Since that time the veteran has submitted additional, more 
recent evidence of a gastrointestinal disorder.  These 
include an August 1987 letter documenting the presence of 
diverticulosis and August 1996 entries documenting perirectal 
complaints, diverticulosis, and colitis.  As with evidence 
submitted at the time of the RO's April 1983 decision, this 
evidence, which does not suggest a link between a current 
disorder and service, is cumulative and does not constitute 
new and material evidence.  
The veteran has indicated that a VA physician who performed 
surgery on the veteran in either February 1970 or February 
1971 informed him that he had scar tissue that indicated that 
the veteran had an infection since 1953.  Various attempts 
have been made to locate the putative records of treatment, 
but the RO's attempts have revealed no evidence of the 
claimed treatment.  The veteran is not competent to provide 
medical evidence, including an opinion concerning a nexus to 
service, and statements by the veteran about what a physician 
has said are not a substitute for competent evidence in this 
regard.  See Franzen v. Brown, 9 Vet. App. 235 (1996).  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.   Id.; Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that the aforementioned medical records are 
cumulative, not new, as they merely again demonstrate the 
presence of lower gastrointestinal disability  years after 
the veteran's separation from service.  Such records are also 
not material, as they do not link the current 
gastrointestinal disability with service.  Cox v. Brown, 5 
Vet. App. 95 (1993).  The veteran's lay assertions as to 
medical causality are not competent evidence nor material 
evidence to reopen the previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board concludes that new and material evidence has not 
been submitted since the April 1983 RO decision which denied 
service connection for a lower gastrointestinal disorder.  
Thus, the claim has not been reopened, and the April 1983 RO 
decision remains final.








ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a lower intestinal tract 
disorder, service connection for that disorder remains 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

